                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


KRISTY LOPEZ, as parent and best friend,
and on behalf of her minor child, J.L.,

       Plaintiff,

v.                                                    No. 2:18-cv-00871 MV-KRS

HOBBS MUNICIPAL SCHOOL DISTRICT,
a political subdivision of the State of New Mexico,
et al,

       Defendants.


                                ORDER TO EXTEND TIME

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion For

Extension of Time to Respond to Defendants Motion and Memorandum to Dismiss

Plaintiff’s Second Amended Complaint [Doc. 20]. Having considered the Motion for

Extension of Time, the Court finds cause for granting the Motion.

       IT IS THEREFORE ORDERED that Plaintiffs response to Defendants Motion,

specifically document [20] currently due on January 11, 2019 be extended and be

submitted to the Court on or before Thursday, January 31, 2019.


                                                      _________________________
                                                      KEVIN R. SWEAZEA
                                                      United States Magistrate Judge
